Citation Nr: 0604916	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  00-16 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether an October 1974 rating decision contained clear 
and unmistakable error (CUE) in failing to assign separate 
disability ratings for a low back disability and a 
psychiatric disorder.

2.  Whether a February 2003 rating decision found error in 
the wrong rating decision and as a consequence assigned a 
wrong effective date for a separate 10 percent rating for 
lumbosacral strain with degenerative arthritis of the lumbar 
spine.

3.  Whether a February 2003 rating decision wrongfully 
severed a protected rating for psychophysiological 
musculoskeletal reaction.

4.  Entitlement to an increased rating for PTSD with 
psychophysiological musculoskeletal reaction, currently 
evaluated as 70 percent disabling.

5.  Entitlement to an effective date prior to June 1, 1995 
for the assignment of an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD) with 
psychophysiological musculoskeletal reaction.

6.  Entitlement to an effective date prior to June 1, 1995 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

7.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain with degenerative 
arthritis of the lumbar spine, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

Procedural history

In an October 1974 rating decision, the RO granted service 
connection for lumbosacral strain with psychophysiological 
musculoskeletal reaction, and assigned an initial 20 percent 
rating, effective July 8, 1974.  In a January 1977 rating 
decision, the RO increased the rating for the veteran's 
lumbosacral strain with psychophysiological musculoskeletal 
reaction to 50 percent, effective September 8, 1976.  

In a July 1989 rating decision, the RO granted service 
connection for PTSD, and assigned an initial 10 percent 
rating, effective February 19, 1988.  In October 1989, the 
veteran disagreed with the rating assigned, and a statement 
of the case (SOC) was issued in December 1989.  The veteran 
did not perfect an appeal within the applicable time period.  

On June 1, 1995, the RO received the veteran's claim for an 
increased rating for his service-connected PTSD.  He also 
claimed entitlement to TDIU.  In a June 1996 rating decision, 
the RO increased the rating for the veteran's PTSD to 30 
percent, effective June 1, 1995.  The RO denied entitlement 
to an increased rating for lumbosacral strain with 
psychophysiological musculoskeletal reaction, as well as 
entitlement to TDIU.  Though his attorney, the veteran 
perfected an appeal of the RO's decision.

Before the matter was certified to the Board, in an August 
1998 rating decision, the RO increased the rating for the 
veteran's PTSD to 70 percent and granted TDIU, effective from 
July 18, 1998.  In September 1998, the veteran, through his 
attorney, disagreed as to the effective date assigned for 
TDIU.  In a May 1999 rating decision, the RO assigned the 
current effective date of June 1, 1995 for the award of a 70 
percent rating for PTSD and TDIU.  The veteran subsequently 
perfected an appeal as to the effective date assigned for the 
70 percent rating for PTSD and for the award of TDIU.

In a September 2000 decision, the Board determined that 
rating the veteran as 
50 percent disabled for lumbosacral strain with 
psychophysiological features and separately rating him as 70 
percent disabled for PTSD for the same and overlapping 
symptoms and manifestations was not permitted by VA 
regulation.  See 38 C.F.R. 
§ 4.14 (2005).  The Board directed the RO to provide one 
rating for the veteran's PTSD and psychophysiological 
reaction symptomatology under an appropriate diagnostic code 
for psychiatric impairments and to provide a separate rating 
for the physical disability of the lumbosacral spine.

In a February 2003 rating decision, the RO assigned a 70 
percent rating for psychophysiological musculoskeletal 
reaction and PTSD under Diagnostic Code 9411, effective June 
1, 1995, and a separate 10 percent rating for lumbosacral 
strain with arthritis of the lumbar spine under Diagnostic 
Code 5295, effective February 19, 1988.  The RO's decision 
was based on a finding of clear and unmistakable error (CUE) 
in the July 1989 rating decision which granted a separate 
evaluation for PTSD in addition to the previously allowed 
lumbosacral strain with psychophysiological musculoskeletal 
reaction.  The RO left intact the protected 
50 percent rating for lumbosacral strain with 
psychophysiological musculoskeletal reaction from September 
8, 1976 to February 19, 1988.  

In January 2004, the veteran's attorney filed a notice of 
disagreement (NOD) as to the February 2003 rating decision.  
Based on contentions made in the NOD, the RO, in April 2004, 
issued a SOC regarding the following issues: (1) whether CUE 
exists in an October 1974 rating decision; (2) whether the 
February 2003 rating decision found error in the wrong rating 
decision and as a consequence assigned the wrong effective 
date for the separate rating for service connection for 
lumbosacral strain; and (3) whether the February 2003 rating 
decision wrongfully severed a protected rating for 
psychophysiological musculoskeletal reaction; and (4) 
evaluation of psychological musculoskeletal reaction and 
PTSD.  

With respect to issue (4) listed in the February 2003 SOC, as 
discussed above this is already on appeal.  With respect to 
issues (1), (2) and (3), in May 2004, the RO received a 
timely substantive appeal.  Therefore, those issues are also 
in appellate status, as reflected on the cover page of this 
decision.  

Issues not on appeal

In November 2005, the veteran's attorney argued that the 
issues on appeal included entitlement to a rating in excess 
of 50 percent for service-connected lumbosacral strain with 
psychophysiological musculoskeletal reaction.  As explained 
above, however, that issue was addressed by the Board in its 
final September 2000 decision.  In that decision, the Board's 
order provided as follows:  

Rating the veteran as 50 percent disabled for 
lumbosacral strain with psychophysiological 
features under the diagnostic code for 
psychophysiological reaction, and separately rating 
him as 70 percent disabled for PTSD for the same 
and overlapping symptoms and manifestations is not 
permitted by regulation.  To this extent, the 
benefits sought on appeal are denied.

The Board's September 2000 decision is final.  See 38 C.F.R. 
§ 20.1100 (2005).  

As has been discussed above, all of the veteran's service-
connected psychiatric symptomatology has now been rated under 
Diagnostic Code 9411.  
His musculoskeletal (low back) disability has been separately 
rated.  The issue of the veteran's entitlement to increased 
disability ratings for these two currently service-connected 
disabilities will be addressed in the Board's decision below.  
The  purported issue of entitlement to a rating in excess of 
50 percent for lumbosacral strain with psychophysiological 
features refers to the former combined disability, which was 
the subject of a final Board decision in September 2000.  
That matter is no longer before the Board and will be 
addressed no further herein.

Also in November 2005, the veteran's attorney argued that the 
issues on appeal included entitlement to two separate ratings 
for two separate and distinct psychiatric disabilities.  This 
contention was previously addressed by the Board in its 
September 2000 decision.  In any event, this contention does 
not constitute a separately appealed issue before the Board.  
The contention will, however, will be addressed below as part 
and parcel of the veteran's claim for an increased rating for 
PTSD with psychophysiological musculoskeletal reaction.  


FINDINGS OF FACT

1.  The October 1974 rating decision which granted service 
connection for lumbosacral strain with psychophysiological 
musculoskeletal reaction, and assigned an initial 20 percent 
rating, was supported by the evidence then of record and it 
is not shown that the applicable statutory and regulatory 
provisions existing at that time were incorrectly applied, 
such that they involved undebatable error that would have led 
to a materially different outcome.

2.  The February 2003 rating decision did not find error in 
the wrong rating decision.

3.  The February 2003 rating decision did not sever a 
protected rating for psychophysiological musculoskeletal 
reaction.

4.  The veteran's PTSD with psychophysiological 
musculoskeletal reaction currently renders him unable to 
obtain or retain employment.

5.  The veteran's claims for an increased rating for PTSD and 
TDIU were received by VA on June 1, 1995.  

6.  Prior to June 1, 1995, the veteran's service-connected 
disabilities were as follows: PTSD with psychophysiological 
musculoskeletal reaction (rated 50 percent disabling); otitis 
medical with high frequency hearing loss (10 percent); 
tinnitus 
(10 percent); and lumbosacral strain with degenerative 
arthritis of the lumbar spine (10 percent).  The combined 
disability rating was 60 percent.  

7.  It is not factually ascertainable that an increase in the 
severity of the veteran's PTSD with psychophysiological 
musculoskeletal reaction occurred in the year prior to the 
date of receipt of his claim, nor that he was unemployable 
due to service-connected disabilities during that period.  

8.  The veteran's service-connected lumbosacral strain with 
degenerative arthritis of the lumbar spine is manifested by 
X-ray evidence of arthritis, pain, and limitation of motion.  




CONCLUSIONS OF LAW

1.  The October 1974 rating decision did not contain CUE.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2005).

2.  A February 2003 rating decision did not find error in the 
wrong rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2005).

3.  The February 2003 rating decision did not wrongfully 
sever a protected rating for psychophysiological 
musculoskeletal reaction.  38 C.F.R. § 3.951 (2005).  

4.  The criteria for a 100 percent schedular rating for PTSD 
with psychophysiological musculoskeletal reaction have been 
met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 
4.132, Diagnostic Code 9411 (1996) and 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).

5.  The criteria for an effective date prior to June 1, 1995 
for the assignment of a 100 percent rating for service-
connected PTSD with psychophysiological musculoskeletal 
reaction have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).  

6.  The criteria for an effective date prior to June 1, 1995 
for the award of TDIU have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).  

7.  The criteria for a rating in excess of 10 percent for 
service-connected lumbosacral strain with degenerative 
arthritis of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (2002) and 
Diagnostic Codes 5237, 5242 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks earlier effective dates for the assignment 
of a 70 percent rating for PTSD with psychophysiological 
musculoskeletal reaction and for TDIU. 
He also seeks increased ratings for his service-connected 
PTSD with psychophysiological musculoskeletal reaction, and 
his lumbosacral strain with degenerative arthritis of the 
lumbar spine.  

The veteran has also contended that an October 1974 VA rating 
decision was clearly and unmistakably erroneous in failing to 
assign separate compensable ratings for a low back disability 
and a psychiatric disorder.  Tangentially, he argues that a 
February 2003 VA rating decision wrongfully severed a 
protected rating for psychophysiological musculoskeletal 
reaction and wrongfully found error in the July 1989 rating 
decision, rather than the October 1974 rating decision.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], includes an enhanced duty on the part of VA to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date. The 
provisions of the VCAA and the implementing regulations are, 
accordingly, generally applicable to this case.  See Holliday 
v. Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

However, with respect to the CUE claims on appeal, the Board 
notes that the VCAA is not applicable to such claims, since 
they are not conventional claims, but rather are requests for 
revision of previous decisions.  See Parker v. Principi, 15 
Vet. App. 407, 412 (2002) (regarding clear and unmistakable 
error claim as to a prior final RO decision); Juarez v. 
Principi, 16 Vet. App. 518, 521 (2002) (per curium order) 
[citing Parker as "holding VCAA inapplicable to claim that 
RO decision contained CUE"].

The VCAA is also not applicable to cases where the law, and 
not the facts, is dispositive of the issue.  See Manning v. 
Principi, 16 Vet. App. 534, 542-3 (2002), and cases cited 
therein [the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter].  The Board finds that the 
veteran's contention that the February 2003 rating decision 
wrongfully severed a protected rating for psychophysiological 
musculoskeletal reaction falls within this category.  As set 
forth below, the Board finds that the RO has not, in fact, 
severed the protected 50 percent rating for 
psychophysiological musculoskeletal reaction.  

In general, the VCAA alters the legal landscape in three 
distinct ways:  standard of review, notice and duty to 
assist.  The Board will now address these concepts within the 
context of the circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  

A review of the record indicates that in January 2005, the RO 
provided the veteran with a letter specifically intended to 
address the requirements of the VCAA with reference to his 
claims.  First, the letter notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims.  With respect to his earlier effective date 
claims, in the January 2005 letter, the veteran was advised 
of the criteria for establishing an earlier effective date.  
With respect to his increased rating claims, he was advised 
that in order to establish entitlement to increased ratings, 
the evidence must show that his service-connected 
disabilities had increased in severity.  A review of the 
record shows that in a July 1996 SOC, the veteran was 
provided with a copy of the former criteria for evaluating 
disabilities of the spine.  In January 2005, he was provided 
with a copy of the amended rating criteria for evaluating 
disabilities of the spine.  In a June 1996 SOC, the veteran 
was provided with a copy of the former criteria for 
evaluating PTSD.  In a January 2004 SOC, he was provided with 
a copy of the amended rating criteria for evaluating PTSD.  

The January 2005 letter also advised the veteran of what part 
of the evidence he was to provide and what part VA would 
attempt to obtain for him.  For example, the letter advised 
the veteran that VA was responsible for obtaining relevant 
records from any Federal agency, while he was responsible for 
"making sure we receive all requested records that are not 
in the possession of a Federal department or agency."  He 
was also advised that it was his responsibility to provide 
enough identifying information about relevant evidence so 
that VA could request it.  

Finally, the January 2005 advised the veteran that "[i]f 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

The Board acknowledges that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court held that under the notice 
provision of the VCAA a claimant must be given notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  In this 
case, the veteran was not provided a VCAA notice prior to the 
initial decision denying his claims.  Nonetheless, the 
evidence does not show that any timing errors have resulted 
in prejudice to the veteran.  Following the issuance of the 
January 2005 VCAA letter, a copy of which was provided to his 
attorney, the veteran was afforded an ample opportunity to 
respond and to submit or identify evidence pertinent to his 
claims.  The RO then issued a SSOC in March 2005.  For the 
reasons set forth above, and given the facts of this case, 
the Board finds that no further notification action is 
necessary.

The Board notes that in January 2004 written arguments, the 
veteran's attorney argued that Pelegrini required a remand 
with respect to the veteran's claim for an increased rating 
for PTSD.  The veteran's attorney did not indicate how the 
veteran was prejudiced by any timing errors, nor did he 
explain how a remand would remedy any defect.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) [due process concerns 
with respect to VCAA notice must be pled with specificity].  
In any event, as this claim has been granted in full by the 
Board, it is clear that any timing errors have resulted in no 
prejudice to the veteran.  

Finally, the Board observes that the veteran is represented 
in this matter by an attorney, who is presumed to be familiar 
with the VCAA and, as indicated above has in fact shown 
familiarity with this law.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  

Given the facts of this case, the Board finds that adequate 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  There is no 
indication of outstanding evidence which would be relevant to 
the issues on appeal.  The veteran's service medical records 
are on file, as are post-service clinical records identified 
by the veteran.  He has also been afforded VA medical 
examinations, where necessary.  Despite being given the 
opportunity do so, the veteran has identified no existing 
records in support of his claim.  

With particular regard to the need for examination, the 
veteran's attorney has alleged that VA failed to comply with 
the VCAA by not seeking a "retrospective" expert review of 
the veteran's claims file, with the intention of determining 
whether the veteran met the criteria for a 70 percent rating 
for PTSD and TDIU prior to June 1, 1995, the date of receipt 
of his claim.

It appears that the veteran's attorney would have VA obtain a 
medical opinion on the off chance that the examiner would 
opine that the veteran was unemployable due to his service-
connected disabilities or met the criteria for a 70 percent 
rating for PTSD sometime earlier than what the record now 
discloses.  However, as the Court has stated, VA's "duty to 
assist is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support the claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 477 (1992) [emphasis as in 
original]; see also Counts v. Brown, 6 Vet. App. 473, 478- 79 
(1994).

Counts and Gobber make it clear that VA's duty to assist does 
not include obtaining evidence which does not currently 
exist.  If the veteran and his attorney believed that a 
retrospective medical review would add anything of value to 
the record, they were free to obtain an opinion such on their 
own.  See 38 U.S.C.A. § 5107(a) 
[a claimant has the responsibility to support a claim for 
benefits].  They failed to do so.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA, 
without any error that would affect the essential fairness of 
this adjudication.  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  Through his attorney, the veteran has presented 
argument on multiple occasions in support of his claims.  He 
has declined the opportunity to present personal testimony 
before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.  

1.  Whether an October 1974 rating decision contained CUE in 
failing to assign separate ratings for a low back disability 
and a psychiatric disorder.

The veteran essentially contends that the October 1974 rating 
decision which granted service connection for lumbosacral 
strain with psychophysiological musculoskeletal reaction was 
clearly and unmistakably erroneous in failing to assign 
separate ratings for a low back disability and a psychiatric 
disorder.  

Preliminary  matter

The Board has considered the contentions of the veteran's 
attorney to the effect that a remand of this claim is 
required because the RO failed to adjudicate this CUE claim 
in light of Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  The veteran's attorney argues, in particular, that 
the April 2004 Statement of the Case failed to discuss the 
decision in Roberson.  As a result, he argues that the claim 
must be remanded because VA has not cured this procedural 
defect.  
See April 29, 2004 substantive appeal at page 5 [arguing that 
a remand of this matter is required as the RO "failed to 
adjudicate the veteran's claim of CUE under the criteria set 
out in the Federal Circuit's decision in Roberson."  
(emphasis in original)].  

The Board notes that the information set forth in the 
statement of the case must be complete enough to allow the 
appellant to present arguments before the Board.  
See 38 C.F.R. § 19.29 (2005).  Items in the statement of the 
case are to be used by the appellant in completing the 
substantive appeal to the Board.  38 C.F.R. § 20.202 (2005).  

In this case, the Board finds that the April 2004 Statement 
of the Case was adequate.  It included a citation to 
38 C.F.R. § 3.105, as well as a discussion addressing the 
veteran's contentions.  The SOC clearly meets the 
requirements of the regulation.   

Although Roberson is not cited, there is no legal requirement 
that it has to be cited.  Indeed, 38 U.S.C.A. § 5107 reads in 
pertinent part as follows:  "A statement of the case shall 
include . . . [a] citation to pertinent laws and regulation 
and a discussion of how such laws and regulations affect the 
agency's decision."  The April 2004 SOC in fact contains no 
less than 17 pages of laws and regulations prior to its 
decision.  See the April 2004 SOC, pages 2-18.  The law does 
not require that judicial decisions be cited, nor does it 
require that a SOC must be tantamount to a legal brief.   

The Board further finds that even if Roberson was somehow 
required to be cited and discussed in the SOC (and the Board 
obviously does not believe that such is the case),  no 
prejudice resulted therefrom.  It is clear to the Board that 
the veteran and his attorney were well aware of the Roberson, 
because the attorney cited that case in his April 2004 
substantive appeal.  Indeed, prior to April 2004 the same 
attorney cited Roberson in at least two precedential Court 
cases, Lane v. Principi, 16 Vet. App. 78, 86 (2002) and 
Simmons v. Principi, 17 Vet. App. 105, 109-110 (2003).  [The 
Court rejected the attorney's Roberson arguments in each 
case.]   

Regardless, the veteran's attorney has not specifically 
indicated how the veteran was prejudiced in this case, nor 
has he explained how a remand could cure any claimed defect 
rather than merely delaying the claim.  Indeed, as discussed 
below, the Board finds that the Roberson case is not 
applicable here.    

In view of the foregoing, a remand for consideration of 
Roberson by the RO is unwarranted.  

Relevant law and regulations

Finality of RO decisions

In general, VA rating decisions are final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  A 
final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).  In the alternative, a final 
decision may be subject to revision on the basis of CUE, as 
provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a) 
(2005).

CUE

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) 
"[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
en banc).

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).



Factual Background

The veteran's service medical records show that at his May 
1968 service separation medical examination, he complained of 
constant back pain.  On clinical evaluation, his spine was 
normal.  In June 1968, the veteran was examined in the 
general therapy clinic.  He complained of back pain with 
radiation into the small of his back and chest.  The veteran 
was also described as markedly hostile.  The impression was 
low back strain and situational stress.  

In July 1974, the veteran submitted an application for VA 
compensation benefits, seeking service connection for a low 
back disability.  He did not claim entitlement to service 
connection for a psychiatric disorder.  In support of his 
claim, the veteran submitted a June 1974 letter from a 
private physician who indicated that he had treated the 
veteran following a post-service February 1974 low back 
injury.  
The physician indicated that the veteran had been unable to 
work since the injury and remained temporarily unable to 
perform ordinary manual labor.  

In connection with his claim, the veteran was afforded a VA 
medical examination in August 1974.  He claimed that he had 
had chronic and progressive low back pain since sustaining a 
back strain during basic training when he jumped into a 
ditch.  The veteran described symptoms such as shooting pain 
and numbness in the hips.  The examiner further noted that 
the veteran had previously been seen by VA on several 
occasions and no neurological deficit had ever been found.  
The examiner indicated that the veteran's symptoms were 
difficult to evaluate, since he probably had a 
psychophysiological musculoskeletal reaction which was 
aggravating his symptomatology.  Objective examination showed 
that the veteran had a normal gait.  There was claimed pain 
with any movement of the spine.  There was no neurological 
deficit and strength was normal.  X-ray studies of the low 
back were normal.  The diagnosis was (1) chronic lumbosacral 
strain, and (2) psychophysiological musculoskeletal reaction 
aggravating diagnosis (1).  

In an October 1974 rating decision, the RO granted service 
connection for lumbosacral strain with psychophysiological 
musculoskeletal reaction and assigned an initial 20 percent 
rating, pursuant to Diagnostic Code 5295.  The veteran did 
not appeal the RO's decision.  

Analysis

As noted, the veteran contends that the October 1974 rating 
decision was clearly and unmistakably erroneous in that it 
failed to assign separate ratings for the veteran's back 
condition and psychiatric condition.  

Specifically, the veteran has argued that the RO 

failed to correctly apply 38 U.S.C. § 1110.  The 
record, as it existed before the Agency in October 
of 1974, contained the necessary evidence to 
establish [the veteran's] entitlement to a separate 
award of compensation for the "resulting 
disability" from his separate psychiatric 
disorder.

See April 29, 2004 substantive appeal at page 10 (emphasis in 
original).  

He further argues that 

But for the clear and unmistakable error committed 
in the October 18, 1974 Rating Decision of failing 
to correctly apply 38 U.S.C. § 1110, there would 
have been a manifestly different outcome in the 
adjudication of [the veteran's] original claim, 
specifically he would have been awarded service 
connection separately for his psychiatric 
disability.

Id.  (emphasis in original).

Although the veteran's attorney cites to 38 U.S.C. § 1110 in 
support of his argument, the Board notes that the applicable 
law in effect at the time of the October 1974 rating decision 
was 38 U.S.C. § 310 (1970).  That statute provided as 
follows:

For disability resulting from personal injury 
suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active 
military, naval, or air service, during a period of 
war, the United States will pay to any veteran thus 
disabled and who was discharged or released under 
conditions other than dishonorable from the period 
of service in which said injury or disease was 
incurred, or preexisting injury or disease was 
aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if 
the disability is the result of the veteran's own 
willful misconduct.  

The Board has considered the veteran's arguments to the 
effect that the RO misapplied section 310 in the October 1974 
rating decision.  He argues that had the RO correctly applied 
the statute, separate ratings would have been warranted.  
The Board finds no indication of such error.  There is simply 
nothing in this rather general statute which addresses the 
matter of assigning separate ratings.  The attorney has in 
fact pointed to no such specific language in the statute.   

Although the attorney's presentation is hardly a model of 
specificity, it appears that he may be contending that former 
section 310 allowed for assigning separate disability ratings 
for different disabilities.  If that is what the attorney is 
attempting to communicate, that is obvious.  However, the 
question before the Board is whether it was error for the RO 
in 1974 not to assign separate ratings.  Section 310 does not 
address this question. 

In essence, the veteran through his attorney is contending 
that the evidence of record in 1974 allowed for the 
assignment of separate ratings for psychiatric and 
musculoskeletal disabilities.  The veteran's argument simply 
amounts to an allegation that the RO improperly weighed and 
evaluated the evidence, a claim that can never rise to the 
stringent definition of clear and unmistakable error.  38 
C.F.R. § 3.105(a) (2005).  Indeed, the Court has held that 
neither alleging improper evaluating or weighing of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the law), meet the restrictive definition of CUE.  
See Fugo, 6 Vet. App. 40, 43 (1993).  So it is in this case.

The veteran has also argued that but for the "clear and 
unmistakable error" committed in the October 18, 1974 Rating 
Decision of failing to correctly apply 38 U.S.C. § 310, there 
would have been a manifestly different outcome in that the 
veteran would have been awarded service connection separately 
for his psychiatric disability.  As set forth above, however, 
the Board has found no CUE in the RO's application of section 
310, in that section 310 does not address the matter of 
separate ratings.  

Although the attorney made a "sweeping allegation of failure 
to follow the law" with respect to section 310, he did not 
discuss the specific regulation in question.  Regulations in 
effect at the time of the October 1974 rating decision 
provided as follows:

When two diagnoses, one organic and the other 
psychophysiologic or psychoneurotic, are presented 
covering the organic and psychiatric aspects of a 
single disability entity, only one percentage 
evaluation will be assigned under the appropriate 
diagnostic code determined by the rating board to 
represent the major degree of disability.  When the 
diagnosis of the same basic disability is changed 
form an organic one to one in the psychophysiologic 
or psychoneurotic categories, the condition will be 
rated under the new diagnosis.  

38 C.F.R. § 4.132 (1974), Note (3) following General Rating 
Formula for Rating Psychoneurotic and Psychophysiologic 
Disorders.  

Based on the evidence of record at the time of the October 
1974 rating decision, the Board finds that the RO's 
assignment of a combined 20 percent rating for lumbosacral 
strain and psychophysiological musculoskeletal reaction was 
supported by evidence then of record and was consistent with 
the law and regulations then in effect, in particular former 
section 4.132.  The evidence of record at the time included 
service medical records as well as the August 1974 VA medical 
examination report documenting the veteran's low back 
symptomatology, with references to associated psychiatric 
problems.  Based on this evidence, there was a reasonable 
basis for a determination that the low back symptomatology 
represented the major degree of disability; as a result, the 
RO correctly rated the veteran's combined disability pursuant 
to Diagnostic Code 5295.  

The RO's action was thus completely in accordance with the 
operative regulation, which far from providing for separate 
ratings for musculoskeletal and psychiatric disabilities, 
specifically provided for only one rating.

In summary, the Board finds that the RO's failure to assign 
separate ratings for the veteran's low back disability and 
psychiatric disability did not constitute clear and 
unmistakable error.  Simply, there is no evidence of 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the October 1974 rating 
decision.  

In reaching this decision, the Board has considered the 
veteran's contentions to the effect that his July 1974 claim 
of service connection for "his independent psychiatric 
disabilities" remains pending as the RO failed to adjudicate 
the claim in the October 1974 rating decision.  In support of 
his contentions, he has cited to the Federal Circuit's 
decisions in Roberson and Szemraj v. Principi, 357 F.3d 1370 
(Fed Cir. 2004).  See April 29, 2004 substantive appeal at 
pages 7-10.  

The Board notes that VA's General Counsel has specifically 
addressed these arguments in the context of the Federal 
Circuit's decisions in Roberson and Szemraj.  Specifically, 
in VAOPGCPREC 4-2004, the General Counsel held that for a 
final decision to be reversed or revised under 38 U.S.C.A. § 
5109A or 7111 (clear and unmistakable error) on the ground 
that VA failed to recognize a claim for veterans' benefits, 
it must be concluded that:  (1) it is obvious or undebatable 
that, when prior filings are construed in the claimant's 
favor, the pleadings constitute an earlier claim for the 
veteran's benefit that was subsequently awarded by VA; and 
(2) VA's failure to recognize that claim manifestly affected 
the subsequent award of benefits.  

In this case, the veteran did not in fact claim entitlement 
to service connection for a psychiatric disability in 1974; 
he claimed entitlement to service connection for a "back 
injury".  See the July 1974 VA Form 21-526, Veteran's 
Application for Compensation or Pension, signed by the 
veteran.  Moreover, even if a claim for a      
Psychiatric disability may be inferred, the RO unquestionably 
adjudicated any pending claim of service connection for a 
psychiatric disorder in October 1974.  Indeed, as discussed 
above, service connection for psychophysiological 
musculoskeletal reaction was granted in the October 1974 
rating decision.  
The Federal Circuit's decisions in Roberson and Szemraj are 
therefore clearly distinguishable from the facts in this 
case.  In view of the foregoing, the Board finds that the 
veteran's contentions to the effect that a claim of service 
connection for "his independent psychiatric disabilities" 
(which is in fact not evident on the record) remains pending 
does not provide a basis to revise the October 1974 rating 
decision based on CUE.  

2.  Whether a February 2003 rating decision found error in 
the wrong rating decision and as a consequence assigned the 
wrong effective date for a separate 10 percent rating for 
lumbosacral strain with degenerative arthritis of the lumbar 
spine.

3.  Whether a February 2003 rating decision wrongfully 
severed a protected rating for psychophysiological 
musculoskeletal reaction. 

The Board has carefully reviewed the numerous submissions 
made by the veteran's attorney.  In an effort to address his 
various contentions in the most complete and clear manner 
possible, the Board has combined the two issues set forth 
above.  Given the substance of his contentions, it appears 
that the arguments submitted by the veteran in support of 
these issues are essentially a restatement of his argument 
that the October 1974 rating decision contained CUE.  

In his January 2004 NOD, the veteran indicated, through his 
attorney, that he 

disagrees with the Agency's finding of clear and 
unmistakable error in the Rating Decision of July 
18, 1989 and submits that the clear and 
unmistakable error which the Agency sought to 
correct was committed in the Rating Decision of 
October 18, 1974, which granted service connection 
for lumbosacral strain with psychophysiological 
musculoskeletal reaction and assigned a 20% rating 
from July 8, 1974.  The claimant believes that the 
Rating Decision of February 14, 2003 found clear 
and unmistakable error in the wrong Rating Decision 
and, as a consequence, has assigned the wrong 
effective date for the separate rating for service 
connection for lumbosacral strain which the veteran 
has been entitled to since July 8, 1974.

See January 27, 2004 NOD at page 2.

As set forth above, however, the Board has concluded that the 
October 1974 rating decision did not contain CUE.  The 
veteran's contentions to the effect the RO should have found 
CUE in the October 1974 rating decision, and not the July 
1989 rating decision, have been addressed in connection with 
the first issue on appeal, decided above.  

With respect to his additional contentions, in July 2004 
written arguments, the veteran, through his attorney, argued 
that

The Rating Decision of February 14, 2003, 
unlawfully assigned a 10% rating for lumbosacral 
strain and assigned a effective date of February 
19, 1988, notwithstanding the AOJ's Rating Decision 
of July 30, 2002, which correctly concluded that 
the veteran's service-connected lumbosacral strain 
with psychophysiological musculoskeletal reaction 
with a 50% rating was protected having been in 
existence for over 20 years.  
	...
This error has occurred because of the VA's 
original error in not assigning, in 1974, two 
separate ratings for the physical disability to 
[the veteran's] back and his psychiatric 
disability.  However, that error and the assignment 
of a 50% rating for [the veteran's] lumbosacral 
spine is now irreversible.  [The veteran] submits 
that it would be permissible for a separate rating 
to be assigned for the lumbosacral spine of 50% and 
a separate rating assigned for the 
psychophysiological musculoskeletal reaction of 
50%, both of which should have an effective date of 
September 8, 1976.  

See July 2, 2004 written arguments at pages 9-10 (emphasis in 
original).

With respect to the veteran's contentions that the RO 
improperly "severed" his protected 50 percent rating for 
psychophysiological musculoskeletal reaction,  service 
connection remains in effect for that disability.  As has 
been described in the Introduction, in the February 2003 
rating decision, the RO assigned a 70 percent rating for 
psychophysiological musculoskeletal reaction and PTSD under 
Diagnostic Code 9411 and a separate 10 percent rating for 
lumbosacral strain with arthritis of the lumbar spine.  
[Ironically, these are the separate ratings that the veteran 
has purportedly seeking all these years.]  With respect to 
the psychophysiological musculoskeletal reaction, the 
protected 50 percent rating was manifestly not severed  

To the extent that the veteran argues that his protected 50 
percent rating for lumbosacral strain with 
psychophysiological musculoskeletal reaction was improperly 
reduced, his claim must also fail.  

The provisions of 38 C.F.R. § 3.951(b) provide that a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the VA will 
not be reduced to less than such evaluation except upon a 
showing that such rating was based on fraud.  The 20-year 
period will be computed from the effective date of the 
evaluation to the effective date of reduction of evaluation.  

In this case, as delineated in the Introduction portion of 
this decision, the veteran remained in receipt of a 50 
percent rating for lumbosacral strain with 
psychophysiological musculoskeletal reaction for the period 
from September 8, 1976.  Effective February 19, 1988, service 
connection for PTSD was granted and combined with the 
protected 50 percent rating for psychophysiological 
musculoskeletal reaction.  The rating was not reduced.  
Moreover, the RO assigned an additional 10 percent rating for 
lumbosacral strain, also effective February 19, 1988.  

Based on these facts, it is clear that the veteran's 
protected 50 percent rating has never been reduced.  Thus, 
the Board finds no merit in the contention that restoration 
of the protected 50 percent rating is warranted under 
38 C.F.R. § 3.951.  Simply, restoration of a rating that has 
not been reduced is impossible.  

Finally, with respect to the veteran's contention that he is 
entitled to a separate 
50 percent ratings for his back and psychiatric disability, 
the Board notes that these contentions were addressed in the 
Board's CUE discussion above, as well as in the Board's 
September 2000 decision.  To summarize, at the time of the 
initial award of service connection for lumbosacral strain 
with psychophysiological musculoskeletal reaction, applicable 
rating criteria provided that only one rating was to be 
assigned the organic and psychiatric aspects of a single 
disability entity.  Moreover, 38 C.F.R. § 4.14 prohibited, 
and continues to prohibit, compensating a veteran more than 
once for the same symptomatology.  For these reasons, the 
veteran's contention do not provide a basis to award the 
benefit sought.  

4.  Entitlement to an increased rating for PTSD with 
psychophysiological musculoskeletal reaction, currently 
evaluated as 70 percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected PTSD with psychophysiological 
musculoskeletal reaction, which is currently evaluated as 70 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  He essentially contends that the symptomatology 
associated with his disability is more severe than is 
contemplated by the currently assigned 70 percent rating.  
His attorney argues that a 100 percent schedular rating is 
warranted under the former criteria for evaluating PTSD.  See 
38 C.F.R. § 4.126, Diagnostic Code 9411 (1996).  



Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Each disability is viewed in 
relation to its history, with emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2005).  Medical reports must be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2005).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2005).  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Specific rating criteria - PTSD with psychophysiological 
musculoskeletal reaction

The veteran's PTSD with psychophysiological musculoskeletal 
reaction is rated pursuant to Diagnostic Code 9411.  Although 
this code pertains specifically to PTSD, it is noted that the 
veteran's psychophysiological musculoskeletal reaction is 
also rated under the same criteria.  

Specifically, prior to November 7, 1996, the criteria for 
rating PTSD, as well as psychological factors affecting 
physical condition, were set forth in the general rating 
formula for psychoneurotic disorders.  See 38 C.F.R. § 4.132, 
Diagnostic Codes 9411 and 9505 (1996).  

Under these criteria, a 100 percent rating was assigned when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes, associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior will be present; the individual is 
demonstrably unable to obtain or retain employment.

A 70 percent rating was assigned when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment to obtain or retain employment.

Effective November 7, 1996, VA's Rating Schedule was amended 
with regard to evaluating mental disorders, including PTSD 
and somatization disorder.  See 61 Fed. Reg. 52695 (Oct. 8, 
1996) [codified at 38 C.F.R. § 4.130].  Both disabilities are 
now rated under the General Rating Formula for Mental 
Disorders.  

Under the amended rating criteria, a 70 percent rating is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9421.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted VA to 
do otherwise and VA did so.  See VAOGCPREC 7- 2003.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  Diagnostic 
Code 9411 is deemed by the Board to be the most appropriate 
primarily because it pertains specifically to the diagnosed 
disability in the veteran's case (PTSD).  The Board has 
considered that the veteran's service-connected psychiatric 
disability now includes psychophysiological musculoskeletal 
reaction.  However, with the exception of eating disorders, 
all mental disorders are rated under the same criteria in the 
current rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  
Similarly, under the former rating schedule, psychological 
factors affecting physical condition and PTSD were both rated 
under the general rating formula for psychoneurotic 
disorders.  See 38 C.F.R. § 4.132, Diagnostic Codes 9411 and 
9505 (1996).  

In view of the foregoing, the Board finds that Diagnostic 
Code 9411 is most appropriate.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate and the veteran has not 
requested that another diagnostic code be used.  Accordingly, 
the Board concludes that the veteran is appropriately rated 
under Diagnostic Code 9411.

Analysis

After a careful review of the record, and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's PTSD with psychophysiological musculoskeletal 
reaction warrants a 100 percent schedular rating.

At a February 1996 VA psychiatric examination, the veteran 
reported that his psychiatric symptoms included difficulty 
sleeping, as well as flashbacks and depression.  He also 
claimed that he felt irritable and jumpy.  With respect to 
his occupational history, the veteran stated that he had been 
unemployed since 1983.  With respect to family history, the 
veteran indicted that he had been married five times and that 
he had been married to his fifth wife for the past sixteen 
years.  He described his marriage as stable and indicated 
that he had four children.  Examination revealed that the 
veteran was dressed in soiled and dirty clothes.  He was 
tense, guarded and distanced.  However, he was coherent, 
goal-directed, and responded to questions, with no delusions 
or hallucinations elicited.  Affect was flat and mood was 
depressed.  There was no memory impairment.  After examining 
the veteran and reviewing his claims folder, the examiner 
diagnosed PTSD.  He indicated that there appeared to have 
been some progression of the veteran's PTSD in that he was 
becoming more isolated from others and having more intense 
and increased flashbacks.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 50.  

At an April 1996 VA examination, the veteran indicated that 
he had been in his current marriage for 17 years and had four 
children at home.  The examiner described the veteran as 
pleasant, cooperative, laughing, and joking.  His thought 
content was normal and his speech was goal directed.  His was 
oriented and alert and his attention and concentration were 
good.  There was no thought disorder present and insight and 
judgment were fair.  After examining the veteran and 
reviewing the claims folder, the examiner diagnosed PTSD and 
psychological factors affecting physical condition.  The 
examiner assigned a GAF Score of 50.  

At a July 1998 VA medical examination, the veteran reported 
flashbacks, depression, nervousness, and suicidal feelings.  
The examiner noted that the content of the veteran's thoughts 
was filled with multiple somatic complaints and he was angry 
and irritable.  It was noted that he had been unemployed 
since 1983.  Affect was flattened, but the veteran was 
oriented and there was no memory impairment.  The impression 
was PTSD, which the examiner indicated had progressed since 
the last examination in 1996.  The examiner assigned a GAF 
Score of 45 to 50.  

Applying the facts in the case to the applicable criteria and 
granting the veteran the benefit of the doubt, the Board 
finds that a 100 percent schedular rating for PTSD may be 
assigned.  As discussed in detail above, although the veteran 
has been in a stable marriage for many years and has reported 
no difficulty in his relationships with his four children, VA 
examiners have repeatedly assigned GAF scores no higher than 
50 since the claim was filed.  The Board notes that a GAF 
score of 50 indicates "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

Based on the foregoing GAF scores, and affording him the 
benefit of the doubt, the Board finds that there is 
sufficient evidence upon which to conclude that the veteran 
is unable to keep a job due to his service connected PTSD 
with psychophysiological musculoskeletal reaction.  

The Board is of course aware that the veteran does not meet 
all of the criteria for a 100 percent rating.  He is able to 
perform the activities of daily living in that he is 
apparently the primary caretaker for his four young children.  
His psychiatric disability is not shown to be productive of 
gross repudiation of reality with disturbed thought or 
behavioral processes.  Examination has shown that his memory 
is not impaired, he is not disoriented, nor does he 
experience hallucinations.  Although not all the criteria for 
a 100 percent schedular rating under the former Diagnostic 
Code 9411 have been met, the Court has held each criterion 
under former Diagnostic Code 9411 provides an independent 
basis for granting a 
100 percent rating.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994); Richard, 9 Vet. App. at 268.  Accordingly, a 100 
percent schedular rating is assigned.

Additional comment

The veteran's attorney has contended that the PTSD and the 
psychophysiological musculoskeletal reaction should be 
separately rated.

The Court has emphasized that a claimant may not be 
compensated twice for the same symptomatology as such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity.  See Brady v. Brown, 4 
Vet. App. 203 (1993); see also 38 C.F.R. § 4.14 (2005) [the 
evaluation of the same disability under various diagnoses is 
to be avoided].  

As explained above, under VA's rating schedule, both PTSD and 
psychophysiological musculoskeletal reaction are rated under 
the same diagnostic criteria.  A review of the medical 
evidence shows that the veteran's psychiatric disabilities, 
although separately diagnosed, result in the same primary 
symptoms, depression and anxiety.  See the report of the 
December 2002 psychiatric examination.  These are symptoms 
which reasonably cannot be separated.  
Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
Moreover, the Board's assignment of a 100 percent rating for 
the service-connected psychiatric disability means that no 
additional benefit is available in any event.  

For these reasons, separate compensable ratings for PTSD and 
psychophysiological musculoskeletal reaction are not 
warranted.  



5.  Entitlement to an effective date prior to June 1, 1995 
for the assignment of an increased disability rating for PTSD 
with psychophysiological musculoskeletal reaction.

6.  Entitlement to an effective date prior to June 1, 1995 
for the grant of TDIU.

As set forth above, the Board has determined that a 100 
percent schedular rating for PTSD is warranted.  Entitlement 
to TDIU is therefore no longer warranted.  See VA O.G.C. 
Prec. Op. No. 6-99, 64 Fed. Reg. 52,375 (1999).  

In the interests of expediency, and presuming that the 
veteran seeks the maximum rating available, the Board will 
address the issue of entitlement to an effective date earlier 
than June 1, 1995, for the award of a 100 percent rating for 
PTSD.  For the sake of completeness, the Board will also 
address the issue of entitlement to an effective date prior 
to June 1, 1995, for the award of TDIU.  

Relevant law and regulations

Effective dates

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2005).

A "claim" is defined in the VA regulations as ". . . a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  An 
informal claim is ". . . [a]ny communication or action 
indicating an intent to apply for one or more benefits."  38 
C.F.R. § 3.155(a) (2005).  An informal claim must identify 
the benefit sought.  See Dunson v. Brown, 4 Vet. App. 327, 
330 (1993).

The Court has held that ". . . evidence in a claimant's file 
which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992); see also Scott v. Brown, 7 Vet. App. 184, 188 
(1994).

In addition, the Court has held that when VA is considering 
an increased rating claim from a veteran whose schedular 
rating meets the minimum criteria of section 4.16(a) and 
there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a total rating 
based on individual unemployability due to service-connected 
disability.  Norris v. West, 12 Vet. App. 413, 420 (1999).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and pointed out that 
the applicable statutory and regulatory provisions, 
thoroughly construed, require that the Board look to all 
communications in the file, that may be interpreted as 
applications of claims, formal or informal, for increased 
benefits and, then, to all other evidence of record to 
determine the "earliest date as of which" within a year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

In that regard, the Court has concluded that, despite the 
finality of a prior decision, the Board must nonetheless 
review "all the evidence or record (not just evidence not 
previously considered)" in determining whether there was an 
ascertainable increase in the severity of the veteran's 
disability.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997); 
Swanson v. West, 12 Vet. App. 442 (1999).  In other words, 
although an unappealed decision denying a rating collaterally 
estops a claimant from relitigating that same issue based on 
same evidence in a subsequent proceeding to determine the 
effective date for a subsequently-granted increase, it does 
not preclude the assignment of an effective date earlier than 
the prior decision based upon consideration of a combination 
of new evidence and evidence previously considered at the 
time of the prior unappealed decision.  Hazen, 10 Vet. App. 
at 520-22.

Disability ratings

The law and regulations pertaining to increased rating claims 
in general, as well as the specific criteria for evaluating 
the veteran's service-connected psychiatric disorder, have 
been set forth above and will not be repeated here.

TDIU

A total disability rating may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability; provided that, in pertinent 
part, if there is only one such disability, the disability 
shall be rated at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2005).

Pursuant to 38 C.F.R. § 4.16(b) (2005), when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), such case 
shall be submitted for extraschedular consideration in 
accordance with 38 C.F.R. § 3.321.

In addition, pursuant to 38 C.F.R. § 4.16(c) (effective prior 
to November 7, 1996), if the only compensable service-
connected disability was a mental disorder assigned a 70 
percent rating, and such mental disorder precluded the 
veteran from securing or following a substantially gainful 
occupation, a total rating for compensation was not for 
application and, instead, a 100 percent schedular rating was 
to be assigned under the appropriate diagnostic code.  See 38 
C.F.R. § 4.16(c) (1996).  The provisions of section 4.16(c) 
were eliminated from the revised regulation, effective 
November 7, 1996.  

Analysis

As set forth above, effective dates are largely governed by 
when claims are filed.  As an initial matter, therefore, the 
Board must identify the date on which the veteran's claims 
for an increased rating and TDIU were received.  See 38 
C.F.R. § 3.400 (2005); see also Hurd v. West, 13 Vet. App. 
449 (2000) [holding that a claim for TDIU is a claim for 
increased compensation, and the effective date rules for 
increased compensation apply to a TDIU claim]. 

A review of the record in this case shows that in a July 1989 
rating decision, the RO granted service connection for PTSD 
and assigned an initial 10 percent rating, effective February 
19, 1988.  The evidence of record at that time included 
several VA medical and psychiatric examination reports dated 
from December 1976 to June 1988, as well as VA and private 
clinical records, dated from May 1984 to March 1988.  

The record shows that the veteran was duly notified of this 
rating decision in a July 1989 letter.  In October 1989, he 
disagreed with the initial 10 percent rating assigned for his 
PTSD, and an SOC was issued in December 1989.  The veteran, 
however, did not perfect an appeal within the applicable time 
period.  Neither he nor his attorney contend otherwise.  
Thus, the July 1989 decision is final.  

On June 1, 1995, the RO received the veteran's claim for an 
increased rating for his service-connected PTSD, as well as 
entitlement to TDIU.  The letter accompanying the claim was 
dated May 30, 1995.  Specifically, the veteran claimed that 
as a result of his service-connected PTSD and low back 
disability, "I have been unable to obtain or maintain 
employment from 1984 through the present date."  

A review of the record contains no indication that there was 
a pending claim for TDIU or an increased rating for PTSD 
dated prior to June 1, 1995.  Indeed, the veteran, through 
his attorney, has repeatedly acknowledged that the claim at 
issue in this case was filed at that time.  See e.g. 
September 1998 NOD noting that the veteran had "initially 
opened his claim for increased rating and total disability 
based on individual unemployability on May 30, 1995"; see 
also May 2000 NOD noting "[o]n June 1, 1995, [the veteran] 
filed a claim for an increased rating for his service 
connected PTSD, total disability based on individual 
unemployability."  

Here, the Board notes briefly that the veteran's attorney has 
pointed to a March 4,  1988 VA clinical record, apparently 
arguing that it is an informal claim under 38 C.F.R. § 3.157.  
As set forth in more detail below, however, that evidence was 
previously considered by the RO and cannot serve to provide 
an earlier effective date.  

In addition, in April 2004 written arguments, the veteran's 
attorney, citing Roberson, has argued that there remains 
pending a claim of service connection for a psychiatric 
disability, which was not addressed by the RO in the October 
1974 rating decision.  This matter has been addressed in some 
detail in connection with the first issue on appeal.  To 
reiterate, no claim of entitlement to service connection was 
made by the veteran in 1974; his claim was limited to a 
"back injury".  Further, to the extent that any claim for a 
service connection for a psychiatric disorder existed in 
1974, that claim was in fact granted in the October 1974 RO  
rating decision.  Thus, the Board finds that there remains no 
pending claim of entitlement to service connection for a 
psychiatric disorder.  

In view of the foregoing, the Board finds that the veteran's 
claim for an increased rating for PTSD with psychophysiologic 
musculoskeletal reaction and TDIU was received by VA on June 
1, 1995.  

As noted, under applicable law, the effective date for a 
claim for an increased rating (to include TDIU) is the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400 (2005).  The 
regulations also provide that if an increase in disability 
occurred within one year prior to the date of claim, the 
increased rating is effective as of the date the increase in 
disability was "factually ascertainable."  See 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400 (o)(1)(2) (2004). 

Having determined that the date of receipt of the veteran's 
claim for an increased rating for PTSD and TDIU was June 1, 
1995, the Board must now determine whether an ascertainable 
increase in disability occurred during the period from June 
1, 1995 (one year prior to the date of claim) to June 1, 1995 
(the date of the claim and the current effective date).

To make its determination, the Board must review all the 
evidence of record.  Swanson v. West, 12 Vet. App. 442 
(1999); Hazan v. Gober, 10 Vet. App. 511, 521 (1997); see 
also VA O.G.C. Prec. Op. No. 12-98, 63 Fed. Reg. 56704 
(1998).

In that regard, the veteran's attorney points to certain VA 
clinical records which he argues shows that the veteran met 
the criteria for a 70 percent rating for PTSD and TDIU prior 
to June 1, 1995.  For example, he has argued that an earlier 
effective date is warranted in light of a March 4, 1988 VA 
clinical record which notes Axis I diagnoses of rule out PTSD 
and rule out major depression, as well as a Global Assessment 
of Functioning (GAF) Score of 40-50 on Axis V.  

Specifically, the veteran's attorney argues that 

Based on the GAF score assigned by the treatment 
team in the 3/4/88 medical record [the veteran's] 
service connected PTSD should have been rated at 
100% or 70% with a grant of TDIU back to date of 
the record.  Unfortunately for [the veteran], this 
particular record was never considered in any 
Rating Decision.

Despite the claims of the veteran's attorney, a review of the 
record shows that the March 4, 1988 clinical records was, 
indeed, of record at the time of the July 1989 rating 
decision which granted service connection for PTSD and 
assigned an initial 10 percent rating.  Although the March 4, 
1988 treatment record was not specifically delineated in the 
July 1989 rating decision, review of such record is presumed.  
Indeed,  the Court has held that "[s]ilence in a final RO 
Decision made before February 1990 cannot be taken as showing 
a failure to consider evidence of record."  See Crippen v. 
Brown, 9 Vet. App. 412, 420-21 (1996); see also 38 U.S.C.A. § 
5104(b) (West 2002).

Thus, because the veteran did not appeal the July 1989 rating 
decision, he is collaterally estopped from relitigating that 
same issue based on the same evidence, as he attempts to do 
here.  See Hazen, 10 Vet. App. at 520-22.  

The veteran's attorney has also pointed to certain VA 
clinical records which he argues shows that the veteran met 
the criteria for a 70 percent rating for PTSD and TDIU in the 
year prior to June 1, 1995.  Specifically, he cites

Progress Note of 9/19/94 "...He has severe prolonged 
PTSD....MEDICATIONS:  Valium 10mg QID/Mellaril 50 mg 
TID/Trazodone (change to Doxepin has been 
considered.)"

Progress note of 1/18/94 "SC for PTSD but I really 
think there is a thinking disorder present."

Progress Note of 9/28/93 "Feeling 'depressed' 
vague loose associations & some pressure - will 
increase Mellaril to 50 TID."

See May 11, 2000 NOD.  

The Board has carefully reviewed this evidence, as well as 
the remaining evidence of record, but finds that a 
preponderance of the evidence is against the veteran's 
position as to the question of whether there was an increase 
in severity of the veteran's psychiatric disability or that 
he became unemployable due to service-connected disability in 
the year prior to the date of receipt of the claim  
See 38 C.F.R. § 3.400(o)(2).  

In pertinent part, the VA clinical records cited by the 
veteran's attorney show that in September 1993, the veteran 
reported that he was feeling depressed.  He was prescribed 
Mellaril and advised to return in three months.  In January 
1994, the examiner noted that although the veteran was 
service-connected for PTSD, he thought there may be thought 
disorder present.  The veteran discussed various life 
stresses, such as financial problems and his wife's illness.  
He indicated that he wished he could come to the hospital to 
get away but felt that he needed to stay at home to care for 
his children while his wife went to school.  In September 
1994, the veteran requested a refill of his medications.  He 
reported that he was transferring his care from another VA 
facility and was service-connected for severe PTSD and 
several other medical problems.  He complained of chronic 
sleep problems and loss of appetite.  He reported that he was 
married with 4 children.  

As discussed by the Board in the law and regulations section 
above, under former rating criteria, a 70 percent rating was 
assigned when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment to obtain or 
retain employment.  A 100 percent rating was assigned for 
PTSD for total social and occupational impairment.  

In this case, while the veteran himself characterized his 
PTSD as severe during the September 1994 VA clinic visit, he 
also reported that he was married and had four children.  The 
examiner made no findings to the effect that the veteran's 
psychiatric disorder produced symptoms of such severity and 
persistence that there was severe impairment to obtain or 
retain employment or establish or maintain effective or 
favorable relationships with people.  There were also no 
complaints or findings of isolation in the community, 
psychoneurotic symptoms bordering on gross repudiation of 
reality, disturbed thought or behavioral processes, 
confusion, panic, or explosions of aggressive energy 
resulting in profound retreat from mature behavior.  

Likewise, the VA clinical records dated from September 1993 
to September 1994 contain no findings of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances or 
inability to establish and maintain effective relationships.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  While the 
veteran reported feeling depressed in September 1993, the 
record contains no indication that his depression affected 
his ability to function independently, appropriately and 
effectively.  

The Board has considered the veteran's contentions to the 
effect that he has been unemployed since 1983 or 1984 as a 
result of his service-connected psychiatric disability.  
However, the mere fact that the veteran has been unemployed 
since 1983 does not entitle him to an earlier effective date.  
As noted by the Court, "unemployment and unemployability are 
two related but quite different concepts."  See In Re Mason, 
13 Vet. App. 79, 87 (1999).  

Moreover, as explained in the law and regulations section 
above, an effective date is based on the date a claim is 
filed and when it is factually ascertainable that an increase 
in disability occurred.  As was alluded to in the Board's 
discussion of the increased rating claim above, the Board 
finds that the first probative indication of record that the 
veteran's service-connected psychiatric disability had 
increased in severity so as to, by itself prevent employment 
was the February 1996 VA examination report which showed a 
GAF of 50.

In summary, the Board finds that the competent evidence of 
record does not establish that it was factually ascertainable 
that the symptomatology associated with the veteran's PTSD 
with psychophysiological musculoskeletal reaction met the 
criteria for a 70 percent or a 100 percent rating in the year 
prior to the date of receipt of his claim on June 1, 1995.  A 
higher disability rating accordingly cannot be assigned prior 
to that date under 38 C.F.R. § 3.400(o).  

In addition, the Board finds that the evidence does not 
establish that TDIU was factually ascertainable within the 
one-year period prior to receipt of the claim on June 1, 
1995.  Prior to that date, the veteran's service-connected 
disabilities did not meet the percentage requirements for 
TDIU.  That is, the combined disability was not 70 percent or 
higher.  [Prior to June 1, 1995, the service-connected 
disabilities were as follows: the psychiatric disability 
discussed immediately above (rated 50 percent disabling); 
otitis medical with high frequency hearing loss (10 percent); 
tinnitus (10 percent); and lumbosacral strain with 
degenerative arthritis of the lumbar spine (10 percent).  The 
combined disability rating was 60 percent.  See 38 C.F.R. 
§ 4.25.]     

Moreover, there was no competent medical evidence within one 
year prior to June 1, 1995 demonstrating that the veteran was 
unable to find suitable gainful employment due solely to his 
service-connected disorders.  See 38 C.F.R. §§ 3.340(a), 
3.341(a), 4.16(a).  While the veteran reports that he had 
been unemployed outside the home since approximately 1983 or 
1984, he has also apparently been the primary caretaker of 
his four young children.  

In any event, there is simply no indication in the evidence 
of record that the veteran's service-connected 
unemployability arose in the year prior to the date of 
receipt of his claim.  The RO's basis for granting the TDIU 
claim, as well as the increased rating for PTSD, was a July 
18, 1998 VA medical examination report.  In that report, the 
examiner noted that based upon an examination of the veteran 
and a review of the claims folder, the veteran's PTSD had 
progressed in severity.  He noted that the veteran's anger 
was becoming more uncontrollable, he was more socially 
isolated, and his intrusive thoughts were becoming more 
frequent and intense.  The Board observes that similar 
findings were made earlier by the VA examiner in February 
1996.  

For the reasons discussed above, the Board finds that the 
preponderance of the evidence is against the assignment of an 
effective date earlier than June 1, 1995, for the award of a 
70 or 100 percent rating for PTSD and/or TDIU.  

In reaching this decision, the Board has considered the 
contentions of the veteran's attorney to the effect that the 
RO's revision of the July 1989 rating decision on the grounds 
of clear and unmistakable error "has placed at issue, anew, 
the initial rating to be assigned to [the veteran's] service-
connected post traumatic stress disorder."  See January 2004 
written arguments.  

The Board notes that in Fenderson v. West, 12 Vet. App. 119, 
the Court determined at the time of an initial award of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

As set forth above, in a final July 1989 rating decision, the 
RO granted service connection for PTSD, and assigned an 
initial 10 percent rating, effective February 19, 1988.  At 
the time of that rating decision, the veteran had been in 
receipt of a 50 percent rating for lumbosacral strain with 
psychophysiological musculoskeletal reaction since September 
8, 1976.  

In the February 2003 rating decision, the RO essentially 
concluded that the July 1989 rating decision contained CUE in 
that it compensated the veteran twice for the same 
psychiatric symptomatology.  See 38 C.F.R. § 4.14.  The RO 
therefore assigned a combined 50 percent rating for PTSD and 
psychophysiological musculoskeletal reaction, effective 
February 19, 1988, and a combined 70 percent rating from June 
1, 1995.

Based on this procedural history, the Board finds that this 
matter does not stem from the original award of service 
connection for PTSD.  In the February 2003 rating decision, 
the RO revised only that portion of the July 1989 rating 
decision which compensated the veteran twice for the same 
symptomatology.  It did nothing to disturb the award of 
service connection for PTSD or the reasons and bases for 
assigning the initial rating.  Thus, the veteran's 
contentions do not provide a basis for awarding the benefits 
sought.  

In summary for reason and bases expressed above, the Board 
has concluded that the effective date for an increased rating 
for the service-connected psychiatric disability and the 
effective date for TDUI was June 1, 1995, and that earlier 
effective dates may not be assigned.



7.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain with degenerative 
arthritis of the lumbar spine, currently evaluated as 10 
percent disabling.

Finally, the veteran seeks an increased disability rating for 
his service-connected lumbosacral strain with degenerative 
arthritis.  He essentially contends that the symptomatology 
associated with his disability is more severe than is 
contemplated by the currently assigned rating.

Relevant law and regulations

The law and regulations pertaining to increased rating claims 
in general have been set forth above and will not be 
repeated.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Where a 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted VA to do 
otherwise and VA did so.  See VAOGCPREC 7-2003.  The Board 
will therefore evaluate the veteran's service-connected low 
back disorder under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change.  VAOPGCPREC. 3-2000 (April 10, 2000); Green v. 
Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

The veteran's service-connected low back disability, 
denominated as lumbosacral strain with degenerative arthritis 
of the lumbar spine, has been evaluated under former  
Diagnostic Code 5295 [lumbosacral strain] as 10 percent 
disabling.  
For reasons explained in greater detail below, the veteran's 
low back disability may also be rated under former Diagnostic 
Code 5292 [limitation of motion, lumbar spine].

Under former Diagnostic Code 5295 [lumbosacral strain], the 
following levels of disability are included.

40 % Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion;

20 % With muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position;

10 % With characteristic pain on motion;

0 % With slight subjective symptoms only;

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint or group of minor joints be rated under the 
criteria for limitation of motion of the affected joint.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of 
rating disabilities due to arthritis, the lumbar vertebrae 
are rated on a parity with major joints.  See 38 C.F.R. § 
4.45 (f).

Former Diagnostic Code 5292 [limitation of motion of lumbar 
spine] provided the following levels of disability:

40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2005).

(ii.) The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis;

10% Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2005).

Analysis

As noted, the veteran is seeking an increased disability 
rating for his service-connected low back disability.  His 
disability is currently evaluated as 10 percent disabling.  

Assignment of diagnostic code

(i.)  The former schedular criteria

The veteran's service-connected low back disability has been 
rated as lumbosacral strain under former Diagnostic Code 
5295, which is discussed above.

As noted, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After a review of the evidence pertaining to the veteran's 
service-connected low back disability, the Board has 
determined that the most appropriate former diagnostic code 
for evaluation of the disability is the code it is currently 
rated under, Diagnostic Code 5295.  The veteran's low back 
disability has been diagnosed as lumbosacral strain, and it 
appears to involve principally pain and limitation of motion, 
which is congruent with former Diagnostic Code 5295.  

Because the veteran has also been diagnosed with degenerative 
changes of the back, the criteria for rating arthritis and 
limitation of motion may also be employed in this case.  In 
light of the X-ray findings of arthritis and the veteran's 
symptoms of limitation of motion, the Board will also 
consider Diagnostic Codes 5003 and 5292.  

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  The record 
contains no indication that the veteran's service-connected 
low back disability includes intervertebral disc syndrome.  
Indeed, an October 2002 VA examiner specifically indicated 
that there was no sign of radiculopathy.  Accordingly, the 
criteria for rating intervertebral disc syndrome are not 
applicable.

Schedular rating

(i.)  The former schedular criteria

The veteran currently has a 10 percent rating under former 
Diagnostic Code 5295, indicative of lumbosacral strain with 
characteristic pain on motion.  The Board finds that a higher 
rating is not warranted under this provision.  With respect 
to the criteria for a 20 percent rating, the probative 
evidence does not show that the veteran's low back disability 
is manifested by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position, or that such is approximated.  Indeed, none of this 
symptomatology has been objectively identified.  The same is 
true for the even more severe symptomatology which is 
required for the assignment of a 40 percent rating under 
former Diagnostic Code 5295.

For example, at an October 2002 VA medical examination, the 
veteran claimed that his low back symptomatology included 
muscle spasms; however, no spasm was objectively identified 
on examination.  In addition, range of motion testing showed 
that lateral motion was from zero to 35 degrees, bilaterally, 
with no finding of loss of lateral spine motion, unilateral, 
in a standing position.  

Likewise, at the March 1996 VA medical examination, the 
examiner indicated that examination had revealed no evidence 
of spasm.  Lateral bending was to 10 degrees, bilaterally.  
At the June 1988 VA medical examination, the examiner noted 
that despite the veteran's claims of severe pain in his low 
back, there was no concomitant muscle spasm in the paraspinal 
muscles.  

For these reasons, the Board finds that a rating in excess of 
10 percent is not warranted under the former Diagnostic Code 
5295.  

Former Diagnostic Code 5292 also does not avail the veteran.  
To warrant a higher evaluation under this Diagnostic Code, 
the veteran would have to suffer from moderate or severe 
limitation of motion of the lumbar spine.  A careful review 
of the medical evidence of record leads to a conclusion that 
the veteran does not manifest symptoms which would warrant a 
higher disability rating under this Diagnostic Code.  

At the October 2002 VA medical examination, range of motion 
testing showed flexion from zero to 85 degrees; extension 
from zero to 20 degrees; lateral flexion from zero to 35 
degrees, bilaterally; and rotation from zero to 35 degrees, 
bilaterally.  The examiner indicated that the range of motion 
of the veteran's lumbar spine was not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination, 
nor was there ankylosis of the lumbar spine.  

At the March 1996 VA medical examination, range of motion 
testing showed flexion to 70 degrees and lateral bending to 
less than 10 degrees, bilaterally.  The veteran was unable to 
extend his spine.  The examiner, however, noted that the 
veteran's range of motion improved when he was dressing 
following the exam.  Indeed, he noted that the veteran was 
able to bend laterally to pick up his shirt.  Based on the 
examiner's comments, the Board finds that the range of motion 
measurements performed at the March 1996 VA medical 
examination are far less probative than the October 2002 
range of motion measurements, in that there is no indication 
that the veteran exaggerated his symptoms at that time.  
Similarly, the Board has reviewed the June 1988 VA medical 
examination report, but notes that the examiner was unable to 
conduct range of motion studies in light of the veteran's 
claims of severe pain.  In light of the examiner's comments, 
it appears that the veteran's service-connected psychiatric 
disorder may have accounted for some of this subjective 
symptomatology.  

The Board has considered the evidence as a whole, but finds 
that it is not reflective of moderate limitation of motion of 
the lumbar spine.  Indeed, no examiner has characterized the 
veteran's motion loss as moderate.  Significantly, it appears 
that the veteran's range of lumbar spine motion is at worst 
slight when he is not being observed.  Thus, a rating in 
excess of 10 percent is not warranted under the former 
Diagnostic Code 5292.  

The Board has considered the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), but finds that a higher rating 
is not warranted.  The evidence of record shows no probative 
evidence of any objective findings such as weakness, muscle 
atrophy, or other evidence of disuse.  In fact, at the 
October 2002 VA medical examination, the examiner concluded 
that the range of motion of the veteran's lumbar spine was 
not additional limited by pain, fatigue, weakness, lack of 
endurance or incoordination, nor was there ankylosis of the 
lumbar spine.  

The Board is of course aware of the veteran's complaints of 
back pain and significantly limited function .  As has been 
discussed elsewhere in this decision, such complaints have 
been attributed by various examiners to his service-connected 
psychophysiological musculoskeletal reaction, which is now 
rated (along with the PTSD) as 100 percent disabling. 

For these reasons, the Board finds no basis for the 
assignment of a rating in excess of 10 percent under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.

(ii) The current schedular criteria

To obtain a disability rating higher than the currently-
assigned 10 percent under the current  spine regulations, the 
veteran would have to demonstrate forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

As set forth above, however, range of motion testing has 
shown that the criteria for a rating in excess of 10 percent 
have not been met.  For example, at the October 2002 VA 
medical examination, range of motion testing showed flexion 
to 85 degrees, only 5 degrees short of normal.  The combined 
range of motion was 245 degrees.  Therefore, under the 
current spine regulations, the veteran has exhibited a range 
of motion which does not more nearly approximate a 20 percent 
disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5242 (2005).  

Moreover, the veteran has not exhibited ankylosis.  Ankylosis 
is the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  No examiner has diagnosed 
ankylosis.  Moreover, because the veteran is able to move his 
lower back joint, by definition, it is not immobile.  
Therefore, ankylosis is not shown.

As set forth above, the Board notes that objective muscle 
spasm has not been shown.  In addition, the Board finds that 
the most probative evidence of record shows that the 
veteran's low back disability is not manifested by guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  In that regard, the Board notes that at 
the June 1988 VA medical examination, the veteran reported 
severe pain and problems walking.  The examiner commented, 
however, that it was difficult to separate functional 
symptoms from physical symptoms and noted that there was no 
objective evidence of vertebral disease.  Thus, the Board 
finds that the notations of difficulty walking at the June 
1988 VA medical examination are not probative evidence of 
guarding severe enough to result in an abnormal gait.

Similarly, at the March 1996 VA medical examination, the 
veteran reported severe pain, stood bending forward at the 
waist approximately 8 degrees, and limped on the left side, 
and claimed to be unable to extend his spine.  The examiner, 
however, noted that the veteran's symptoms improved when the 
veteran was dressing following the examination.  As a result, 
the Board finds that the symptoms exhibited by the veteran 
during the examination appear to have been exaggerated and 
are not probative evidence of the objective symptomatology 
required to support a rating in excess of 10 percent based on 
guarding severe enough to result in an abnormal gait.  This 
conclusion is strengthened by the findings of the examiner at 
the October 2002 VA medical examination.  During that 
examination, the veteran exhibited a normal posture and gait.  

Finally, the Board has considered the comments of the June 
1988 VA medical examiner to the effect that the veteran's 
spine appeared to be slightly curved.  The remaining evidence 
of record, including X-ray studies, however, contain no 
evidence of abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  For these reasons, 
the Board finds that the record does not support a rating in 
excess of 10 percent based on guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

The Board's DeLuca comments, made in connection with the 
former schedular criteria, apply equally to the current 
schedular criteria.  In brief, the veteran's complaints of 
limited back function due to pain have not been objectively 
verified on physical examination.  The October 2002 examiner 
specifically indicated that the range of motion of the 
veteran's lumbar spine was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  The 
March 1996 examiner observed symptoms of exaggeration of 
symptomatology on the part of the veteran.  

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).

The record contains no clinical evidence that the veteran was 
hospitalized for treatment of his service-connected low back 
disability.  Nor is there any evidence of an unusual clinical 
picture, such as the need for repeated surgeries.  In 
addition, while the veteran's low back disability may 
interfere to some extent with his employability, it is not 
shown that he is restricted in his activities beyond that 
which is contemplated by the currently-assigned schedular 
rating.  Loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1 (2005).  Indeed, 38 C.F.R. § 4.1 specifically 
states:  "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant an 
extraschedular rating.  Neither the veteran nor his attorney 
has submitted argument to the effect that an extraschedular 
rating is warranted.  Moreover, as discussed elsewhere in 
this decision the veteran's back complaints appear to be 
largely psychogenic in origin, and a 100 percent rating has 
in fact been granted by the Board for his service-connected 
disorder.  

The Board accordingly finds that the veteran's disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  Therefore, referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to a rating in excess of 10 percent 
for lumbosacral strain with degenerative arthritis of the 
lumbar spine.  The benefit sought on appeal is accordingly 
denied.


ORDER

An October 1974 rating decision did not contained CUE in 
failing to assign separate disability ratings for a low back 
disability and a psychiatric disorder; the appeal is denied.  

A February 2003 rating decision did not find error in the 
wrong rating decision; the appeal is denied.

A February 2003 rating decision did not wrongfully sever a 
protected rating for psychophysiological musculoskeletal 
reaction; the appeal is denied.

Entitlement to a 100 percent rating for PTSD with 
psychophysiological musculoskeletal reaction is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to an effective date prior to June 1, 1995 for 
the assignment of an increased disability rating for service-
connected PTSD with psychophysiological musculoskeletal 
reaction is denied.

Entitlement to an effective date prior to June 1, 1995 for 
the award of TDIU is denied.

Entitlement to a rating in excess of 10 percent for service-
connected lumbosacral strain with degenerative arthritis of 
the lumbar spine is denied.  



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


